Mr. Justice Gary on rehearing. We did not treat the appellants fairly in the original opinion. The instructions refused, there copied, do raise questions on diligence and delay; but as it was clear that the discovery that the indorsement by the appellants was a bill of exchange was our own, we held that the point of discharge of the drawer of such a bill, by negligence of the holder, was not made on the trial, where nobody thought of a bill of exchange. This is equivalent to holding that if a party takes a right position, but does not sustain it by assigning the right reason for his position, then his position is bad, which holding allows no margin for the superior wisdom of the court to work upon. That our form of argument was not in the brief of the appellants is unimportant. Yager v. Palmer, 86 Ill. 597, 601. This point is omittéd in the syllabus of that case. We ought at'first to have reversed the judgment and remanded the cause, and therefore do it now. Reversed and remanded. Shepard J., dissents.